DETAILED ACTION
This office action is in response to the appeal brief and amendments filed on 9/8/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The arguments from the appeal brief and amendments filed on 9/8/2021 have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 25-27, 29-39 and 41. Claims 1-24, 28, 40 and 42-48 are canceled.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/4/2018, 2/4/2019, 3/22/2019, 1/10/2020, 6/9/2020, 11/2/2020, 3/25/2021 and 7/8/2021 are being considered by the examiner.
Allowable Subject Matter
Claims 25-27, 29-39 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 25-27, 29-39 and 41 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments, in regards to claim 25, the claimed invention requires a transistor structure having a front-side and a back-side, the structure comprising a source semiconductor and a drain semiconductor separated by a channel semiconductor, wherein the channel semiconductor is adjacent to an isolation dielectric, 
The combination of Dyer (US 2008/0179678) in view of Or-Bach (US 9,640,531) teach most aspects of the present invention. However, the combination of references fail to teach features of a via liner that is in direct contact with the spacer along at least a portion of a sidewall of the via adjacent to the gate electrode, wherein the via liner comprises a second dielectric.
Furthermore, in regards to claim 39, the claimed invention requires an integrated circuit IC) comprising one or more transistor strata including a field effect transistor (FET), a via extending through a thickness of the strata that is at least equal to a thickness of a semiconductor body of the FET, wherein the via comprises a via metallization, wherein: the semiconductor body comprises a channel semiconductor; the FET comprise a gate electrode stack including a gate electrode and a gate dielectric over the channel semiconductor, a source semiconductor and a drain semiconductor separated by the channel semiconductor, a source metallization and a drain metallization in contact with corresponding ones of the source and drain semiconductor, 
The combination of Dyer (US 2008/0179678) in view of Or-Bach (US 9,640,531) teach most aspects of the present invention. However, the combination of references fail to teach features of wherein the via comprises a dielectric liner, the via metallization separated from the FET by at least the dielectric liner, the via metallization is in direct contact with the source metallization or drain metallization, but separated from the gate electrode by at least both the dielectric spacer and the dielectric liner that is in contact with the dielectric spacer along on at least a portion of a sidewall of the via adjacent to the gate electrode.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 25; features of a via liner that is in direct contact with the spacer along at least a portion of a sidewall of the via adjacent to the gate electrode, wherein the via liner comprises a second dielectric
In regards to claim 39; features of wherein the via comprises a dielectric liner, the via metallization separated from the FET by at least the dielectric liner, the via metallization is in direct contact with the source metallization or drain metallization, but separated from the gate electrode by at least both the dielectric spacer and the dielectric liner that is in contact with the dielectric spacer along on at least a portion of a sidewall of the via adjacent to the gate electrode 
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                     
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814